DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,843, 857. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiumefreddo (US 9,301,625) in view of Hutchinson (US 5,199,139).
Regarding claim 10, Fiumefreddo ( fig. 2) discloses a packaging container 10 for a car floor mat, comprising: 
a main body 14; 
two post members16 extending from one side of the main body, the two post members 16 being in spaced relation and parallel to one another, each of the two post members 16 having a circular cross-section and a free end opposite its connection to the main body 14, 
two catches 18 pivotally connected to the main body 14 adjacent the two post members 16, each of the two catches 18 being releasably engageable with a respective one of the two post members 16, each of the two catches comprising a member 34 connected to the main body through a pivotal connection.
Fiumefreddo fails to disclose: 
each free end having a slot opening; 
the member 34 being a ring member including two finger rests defined along an outer potion thereof; a tooth disposed on an inner portion of the ring member between the two finger rests, the tooth extending inwardly towards the post member when the ring member is pivoted to overlap the post member, the post member extending through a central opening of the ring member; wherein the tooth is disposed within the slot of the respective one of the two post members when the catch is pivoted into an interlocked position; and
a tongue integrated with the ring member, the tongue extending at least partially into the central opening of the ring member such that the tongue abuts an outer surface of the post member when the catch is pivoted into the interlocked position; 
wherein the ring member is deformable when a squeezing force is applied by a user on the finger rests, the ring member deforming from a generally circular shape to an elongated, elliptical shape, such that a portion of the ring member onto which the tooth is disposed is displaced away from the post member sufficiently for the tooth to clear the slot opening and permit the page 3 of 8Atty. Docket No. 751060Preliminary Amendment catch to pivot from the interlocked position to an open position and swing away from the post member.  
However, Hutchinson teaches a ring member 20 including two finger rests ( F-1) defined along an outer potion thereof; 
a tooth 22a disposed on an inner portion of the ring member 20 between the two finger rests, the tooth 22a extending inwardly towards a post member 14 when the ring member 20 overlaps the post member 14, the post member 14 extending through a central opening of the ring member 20; 
wherein the tooth 22a is disposed within a slot 17a of the post member 14 when the catch is in an interlocked position; and
a tongue 22b integrated with the ring member, the tongue extending at least partially into the central opening of the ring member such that the tongue abuts an outer surface of the post member when the catch is in the interlocked position; 
wherein the ring member 20 is deformable when a squeezing force F-1 is applied by a user on the finger rests, such that a portion of the ring member onto which the tooth is disposed is displaced away from the post member sufficiently for the tooth to clear the slot opening and permit the page 3 of 8Atty. Docket No. 751060Preliminary Amendment catch to pivot from the interlocked position to an open position and swing away from the post member (figs. 5-6).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted a post member and a catch as, for example, taught by Hutchinson for the support member and securing arrangement of Fiumefreddo for the predictable result of easily releasing the securing arrangement by the simple squeezing or pinching of only the securing arrangement using the fingers of one hand as taught by Hutchinson in col. 3, lines 25-35. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding the ring member deforming from a generally circular shape to an elongated, elliptical shape, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 13, Fiumefreddo further discloses an integral hook portion 50 formed in the main body (fig. 2).  
Regarding claim 14, Fiumefreddo further discloses a planar extension 56 connected to the main body, the planar extension 56 disposed on the main body opposite the two post member 16 (fig. 2).
Regarding claim 17, Fiumefreddo further discloses the main body 14, the two post members 16, and the two catches 18 are integrally together as a single component (fig. 2).
Regarding claim 18, Fiumefreddo further discloses the main body 14 has a generally flat shape that includes reinforcement webbing  60 configured to provide structural strength to the main body in an area between the two post members 16 (fig. 2).  
Regarding claim 19, Fiumefreddo further discloses the main body including openings (openings around rigs 66) that clear the two catches when the two catches are in their respective open positions (fig. 2).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fiumefreddo (US 9,301,625) in view of Hutchinson (US 5,199,139) as applied to claim 9 above,  further in view of Hutchinson (US 5,075,938) or Hutchinson'938.
Regarding claim 11, the modified Fiumefreddo discloses all elements of the claimed invention as applied to claim 9 above, but fails to disclose each post member includes a tapered surface at its free end for engaging the respective tooth as the catch moves from the open position to the interlocked position.  
However, Hutchinson’938 teaches a post member having the claimed tapered surface 17 (fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the free end of the post member of the modified device of Fiumefreddo, tapered, for the predictable result of permitting relatively easy assembly or clamping of the two components as taught by Hutchinson’938 in col. 6, lines 20-23.
Regarding claim 12, the modified Fiumefreddo further discloses the slot opening 17a on the post member (of Hutchinson) is disposed adjacent the respective tapered surface (of Hutchinson’938).  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiumefreddo (US 9,301,625) in view of Hutchinson (US 5,199,139) as applied to claim 9 above,  further in view of Cheng (US 6,330,736).
Regarding claims 15-16, the modified Fiumefreddo discloses all elements of the claimed invention as applied to claim 9 above but fails to disclose: 
the tongue having a concave-shaped free end that mates with a circular profile of the respective post when the catch is in the interlocked position; and
the tooth having a concave-shaped free end that mates with a circular profile of the slot opening, the slot opening extending transversely relative to a longitudinal dimension of the post member.  
However, Cheng teaches a catch having the claimed concave shaped tooth 81 and tongue 702 (fig. 7) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the tooth, the tongue and corresponding abutment surfaces of the modified Fiumefreddo, concave-shaped, as taught by Cheng, for the predictable result of providing a better engagement. Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have been motivated to combine Fiumefreddo and Hutchinson since Fiumefreddo already provides for “easily releasing securing arrangement”, However, it is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   
Further applicant argues that the combination of Fiumefreddo and Hutchinson would not have been a “mere substitution” because the combination would have been complex. Contrary to applicant’s argument, the combination is a mere substitution of one securing mechanism for another whether that mechanism complex or not.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735